Exhibit 10.5

SYNOPSYS, INC.

RESTRICTED STOCK UNIT GRANT NOTICE AND AWARD AGREEMENT

(2006 EMPLOYEE EQUITY INCENTIVE PLAN)

Synopsys, Inc. (the “Company”), pursuant to Section 7(b) of the Company’s 2006
Employee Equity Incentive Plan (the “Plan”), hereby awards to Participant a
Restricted Stock Unit Award covering the number of restricted stock units (the
“Restricted Stock Units”) set forth below (the “Award”). This Award is subject
to all of the terms and conditions as set forth in this Restricted Stock Unit
Grant Notice and Award Agreement (including any special terms and conditions for
your country in the Appendix hereto, the “Agreement”) and the Plan, which is
incorporated by reference herein in its entirety. Defined terms not explicitly
defined in this Agreement but defined in the Plan shall have the same
definitions as in the Plan.

 

Participant:    %%FIRSTNAME%LASTNAME% ID:    %%EMPLOYEE_IDENTIFIER%-% Award
Number:    %%OPTION_NUMBER%-% Date of Grant:    %%OPTION_DATE%-% Vesting
Commencement Date:    %%VEST_BASE_DATE%-% Number of Restricted Stock Units:   
%%TOTAL_SHARESGRANTED% Payment for Common Stock:    Participant’s future
services

Vesting Schedule: The Restricted Stock Units shall vest in accordance with the
following vesting schedule; provided, however, that the Participant’s Continuous
Service has not terminated prior to each such vesting date.

 

Units

 

Vest Type

 

Full Vest

%%SHARES_PERIOD1%-%   %%VEST_TYPE_PERIOD1%-%   %%VEST_DATE_PERIOD1%-%
%%SHARES_PERIOD2%-%   %%VEST_TYPE_PERIOD2%-%   %%VEST_DATE_PERIOD2%-%
%%SHARES_PERIOD3%-%   %%VEST_TYPE_PERIOD3%-%   %%VEST_DATE_PERIOD3%-%
%%SHARES_PERIOD4%-%   %%VEST_TYPE_PERIOD4%-%   %%VEST_DATE_PERIOD4%-%

Delivery Schedule: The Company shall deliver one share of Common Stock for each
Restricted Stock Unit that vests on an applicable vesting date, subject to the
provisions of Section 3 below and subject to satisfaction of Tax-Related Items
as described in Section 10 below. Each installment of Restricted Stock Units
that vests hereunder is intended to constitute a “separate payment” for purposes
of U.S. Treasury Regulation Section 1.409A-2(b)(2).

Compensation Recovery: The Restricted Stock Units granted herein are subject to
the Compensation Recovery Policy applicable to corporate staff, adopted by the
Company in December 2008, as amended from time to time (the “Compensation
Recovery Policy”) and any required compensation recovery provisions under
applicable laws or regulations.

Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Agreement, the Plan, the related Plan
prospectus, the Company’s Insider Trading Policy, the Company’s Section 16
Officer and Director Trading Procedures (if applicable) and the Compensation
Recovery Policy (if applicable). Participant further acknowledges that as of the
Date of Grant, the Agreement and the Plan set forth the entire understanding
between the Participant and the Company regarding the award of the Restricted
Stock Units and the underlying Common Stock and supersede all prior oral and
written agreements on that subject with the exception of (i) Awards previously
granted and delivered to Participant under the Plan, and (ii) if applicable to
you, (A) the terms of any Company change of control severance plan or provisions
that are in effect and applicable at the time of a qualifying termination or
event and (B) the Compensation Recovery Policy (if applicable).

ATTACHMENTS: Appendix

 

1



--------------------------------------------------------------------------------

The terms and conditions of your Award, in addition to those set forth on the
first page of this Agreement, are as follows.

1.    NUMBER OF RESTRICTED STOCK UNITS AND SHARES OF COMMON STOCK.

(a)    The number of Restricted Stock Units subject to your Award and the number
of shares of Common Stock deliverable with respect to such Restricted Stock
Units may be adjusted from time to time for Capitalization Adjustments as
described in Section 9(a) of the Plan. You shall receive no benefit or
adjustment to your Award with respect to any cash dividend or other distribution
that does not result in a Capitalization Adjustment pursuant to Section 9(a) of
the Plan; provided, however, that this sentence shall not apply with respect to
any shares of Common Stock that are delivered to you in connection with your
Award after such shares have been delivered to you.

(b)    Any additional Restricted Stock Units, shares of Common Stock, cash or
other property that becomes subject to the Award pursuant to this Section 1
shall be subject, in a manner determined by the Board, to the same forfeiture
restrictions, restrictions on transferability, and time and manner of delivery
as applicable to the other Restricted Stock Units and Common Stock covered by
your Award.

(c)    Notwithstanding the provisions of this Section 1, no fractional
Restricted Stock Units or rights for fractional shares of Common Stock shall be
created pursuant to this Section 1. The Board shall, in its discretion,
determine an equivalent benefit for any fractional Restricted Stock Units or
fractional shares that might be created by the adjustments referred to in this
Section 1.

2.    VESTING.

Subject to the limitations contained in this Agreement and the Plan, the
Restricted Stock Units shall vest as provided in the vesting schedule set forth
above, and subject to your Continuous Service as determined in accordance with
Section 11(h) below. Any Restricted Stock Units that have not yet vested shall
be forfeited upon the termination of your Continuous Service.

3.    DISTRIBUTION OF SHARES OF COMMON STOCK.

(a)    Subject to the provisions of this Agreement and the Plan, in the event
one or more Restricted Stock Units vests, the Company shall deliver to you one
(1) share of Common Stock for each Restricted Stock Unit that vests, subject to
satisfaction of Tax-Related Items as described in Section 10 below. Except as
set forth below, the delivery to you of the appropriate number of shares of
Common Stock shall be made on the applicable vesting date or as soon as
practicably possible thereafter. The issuance date determined by this paragraph
is referred to as the “Issuance Date.” If the Issuance Date falls on a date that
is not a business day, delivery shall instead occur on the next following
business day. The form of such delivery (e.g., a stock certificate or electronic
entry evidencing such shares) shall be determined by the Company.

(b)    Notwithstanding the foregoing, if (i) the Issuance Date does not occur
(1) during an “open window period” applicable to you, as determined by the
Company in accordance with the Company’s Insider Trading Policy, or (2) on a
date when you are otherwise permitted to sell shares of Common Stock on an
established stock exchange or stock market, and (ii) the Company elects, prior
to the Issuance Date, (1) not to satisfy the tax withholding obligations
described in Section 10 by withholding shares of Common Stock from the shares
otherwise due, on the Issuance Date, to you under this Agreement, and (2) not to
permit or require you to enter into an immediate sale commitment with a
broker-dealer pursuant to Section 10 of this Agreement (including but not
limited to a commitment under a previously established Company-approved 10b5-1
trading plan), then such shares shall not be delivered on such Issuance Date and
shall instead be delivered on the first business day of the next occurring open
window period applicable to you or the next business day when you are not
prohibited from selling shares of Common Stock in the open public market, but in
no event later than the date that is the 15th day of the third calendar month of
the year following the year in which the shares of Common Stock under this
Agreement are no longer subject to a “substantial risk of forfeiture” within the
meaning of Treasury Regulation Section 1.409A-1(d).

 

2



--------------------------------------------------------------------------------

4.    PAYMENT BY YOU. Subject to Section 10 below, except as otherwise provided
herein or under applicable law, you will not be required to make any payment to
the Company with respect to your receipt of the Award, vesting of the Restricted
Stock Units, or the delivery of the shares of Common Stock underlying the
Restricted Stock Units.

5.    SECURITIES LAW COMPLIANCE. You may not be issued any Common Stock under
your Award unless the shares of Common Stock are either (i) then registered
under the Securities Act, or (ii) the Company has determined that such issuance
would be exempt from the registration requirements of the Securities Act. Your
Award must also comply with other applicable laws and regulations governing the
Award, and you shall not receive such Common Stock if the Company determines
that such receipt would not be in material compliance with such laws and
regulations.

6.    RESTRICTIVE LEGENDS. The Common Stock issued under your Award shall be
endorsed with appropriate legends, if any, determined by the Company.

7.    TRANSFER RESTRICTIONS. Prior to the time that shares of Common Stock are
delivered to you, you may not transfer, pledge, sell or otherwise dispose of the
shares in respect of your Award. For example, you may not use shares that may be
issued in respect of your Restricted Stock Units as security for a loan, nor may
you transfer, pledge, sell or otherwise dispose of such shares. This restriction
on transfer will lapse upon delivery to you of shares in respect of your vested
Restricted Stock Units. Your Award is not transferable, except by will or by the
laws of descent and distribution. In the event of divorce, you are encouraged to
discuss the proposed treatment of the Restricted Stock Units with the Company
prior to finalizing any domestic relations order if you reside in the United
States.

8.    AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or any Affiliate, or on the part of the Company or any Affiliate to continue
such service. In addition, nothing in your Award shall obligate the Company or
any Affiliate, their respective stockholders, boards of directors or employees
to continue any relationship that you might have as an Employee or Consultant of
the Company or any Affiliate. Finally, your participation in the Plan shall not
create a right to employment or service or be interpreted as forming or amending
an employment or service contract with the Company, and shall not interfere with
the ability of the Employer (as defined in Section 10 below) to terminate your
employment or service relationship at any time with or without cause.

9.    UNSECURED OBLIGATION. Your Award is unfunded, and even as to any
Restricted Stock Units which vest, you shall be considered an unsecured creditor
of the Company with respect to the Company’s obligation, if any, to issue Common
Stock pursuant to this Agreement. You shall not have voting or any other rights
as a stockholder of the Company with respect to the Common Stock acquired
pursuant to this Agreement until such Common Stock is issued to you pursuant to
Section 3 of this Agreement. Upon such issuance, you will obtain full voting and
other rights as a stockholder of the Company with respect to the Common Stock so
issued and held by you. Nothing contained in this Agreement, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind or a fiduciary relationship between you and the Company or any other
person.

10.    WITHHOLDING OBLIGATIONS.

(a)    You acknowledge that, regardless of any action the Company or your
employer if different from the Company, whether current or former (the
“Employer”) takes with respect to Tax-Related Items, the ultimate liability for
any or all income tax, social insurance contributions, payroll tax, fringe
benefits tax, payment on account or other tax-related withholding related to
your participation in the Plan and legally applicable to you (“Tax-Related
Items”) is and remains your responsibility and may exceed the amount actually
withheld by the Employer. You further acknowledge that the Employer (1) makes no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including the grant, vesting or
settlement of the Award, the subsequent sale of shares delivered pursuant
thereto and the receipt of any dividends;

 

3



--------------------------------------------------------------------------------

and (2) does not commit to structure the terms of the grant or any aspect of the
Award to reduce or eliminate your liability for Tax-Related Items or achieve any
particular tax result. Further, if you are or become subject to tax in more than
one jurisdiction, you acknowledge that the Employer may be required to withhold,
account for, and/or otherwise cause you to tender a payment to the Employer in
the amount of the Tax-Related Items arising in each jurisdiction.

(b)    On or before the time you receive a distribution of Common Stock pursuant
to your Award, or at any time thereafter as requested by the Company, you hereby
agree to make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items. In this regard, you hereby authorize
the Employer or its respective agents, at their discretion, to withhold all
applicable Tax-Related Items by one or a combination of the following:
(1) withholding in shares of Common Stock issuable to you upon vesting of the
Restricted Stock Units, the number of which shall be determined to comply with
appropriate tax laws and as would be otherwise necessary or desirable; or
(2) withholding from your wages or other cash compensation paid to you by the
Employer and/or the Company; or (3) withholding from the proceeds of the sale of
shares of Common Stock acquired upon vesting of the Restricted Stock Units,
either through a mandatory sale arranged by the Company (on your behalf pursuant
to this authorization without further consent) or a voluntary sale (including
permitting or requiring you to enter into an immediate sale commitment with a
broker-dealer that is a member of the Financial Industry Regulatory Authority).
Notwithstanding that the Appendix for your country may specify a particular
method by which the Company or the Employer intends to recover the Tax-Related
Items from you, the Company reserves the right to recover Tax-Related Items by
any of the methods set forth in Section 10 of this Agreement, except that if you
are an executive or director within the meaning of Section 16 of the Exchange
Act and the regulations thereunder, Tax-Related Items shall be recovered by
withholding in shares of Common Stock as described in this Section 10(b)(1)
above.

(c)    Depending on the withholding method, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
rates or other applicable withholding rates, including maximum applicable rates,
in which case you will receive a refund of any over-withheld amount in cash and
will have no entitlement to the Common Stock equivalent. If the obligation for
the Tax-Related Items is satisfied by withholding in shares of Common Stock,
then you will be deemed to have been issued the full number of shares of Common
Stock subject to the vested Restricted Stock Units, notwithstanding that a
number of the shares are held back solely for the purpose of paying Tax-Related
Items. You will have no further rights, title or interests in or to the number
of shares of Common Stock that are held back solely for the purpose of paying
the Tax-Related Items.

(d)    You shall pay to the Employer any amount of Tax-Related Items that the
Employer may be required to withhold as a result of your receipt of the Award
and/or the shares issuable pursuant thereto that cannot be satisfied by the
means previously described. Unless the tax withholding obligations of the
Company and/or the Employer are satisfied, the Company shall have no obligation
to deliver to you any Common Stock or the proceeds from any sale of the shares
of Common Stock.

(e)    Finally, in the event the Company’s obligation to withhold arises prior
to the delivery to you of Common Stock or it is determined after the delivery of
Common Stock to you that the amount of the Company’s withholding obligation was
greater than the amount withheld by the Company, you agree to indemnify and hold
the Company harmless from any failure by the Company to withhold the proper
amount.

11.    NATURE OF GRANT. In accepting this Award, you acknowledge, understand and
agree that:

(a)    the Plan is established voluntarily by the Company, is discretionary in
nature, and may be modified, amended, suspended or terminated by the Company as
provided in the Plan;

(b)    the grant of the Award and any other awards under the Plan is
exceptional, voluntary and occasional and does not create any contractual or
other right to receive awards, shares or any other benefit or compensation in
lieu of future awards, even if awards have been granted in the past;

(c)    all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;

 

4



--------------------------------------------------------------------------------

(d)    you are voluntarily participating in the Plan;

(e)    the Award and the shares of Common Stock subject to the Award, and the
income and value of same, are not intended to replace any pension rights or
compensation;

(f)    the Award and the shares of Common Stock subject to the Award, and the
income and value of same, are not paid in lieu of any normal or expected
compensation or salary for purposes of calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
life or accident insurance benefits, pension or retirement benefits or similar
payments;

(g)    unless otherwise agreed with the Company, the Award and any shares
deliverable thereunder, and the income and value of same, are not granted as
consideration for, or in connection with, the service you may provide as a
director of an Affiliate of the Company;

(h)    for purposes of the Award, your Continuous Service will be considered
terminated as of the date determined by the Company in its sole discretion;

(i)    the future value of the shares underlying the Award is unknown and cannot
be predicted;

(j)    should you die owning shares of Common Stock or the Award, such shares or
the Award may subject your estate to United States federal estate taxes, and you
should seek your own tax advice regarding this potential tax;

(k)    you disclaim any entitlement to compensation or damages arising from the
termination of the Award, including as the result of termination of your
Continuous Service with the Employer (for any reason whatsoever, whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where you are employed or providing services or the terms of any employment or
service agreement), or diminution in value of the shares of Common Stock; in
consideration of the grant of the Award, you hereby agree not to bring any claim
arising from or relating to the Award against the Company, the Employer and any
Affiliate;

(l)    the Plan and this Agreement set forth the entire understanding between
you, the Company, the Employer, and any Affiliate regarding the acquisition of
the shares of Common Stock and supersede all prior oral and written agreements
pertaining to the Award; and

(m)    the following provisions apply only if you are providing services outside
the United States:

(i)    the Award and the shares of Common Stock subject to the Award, and the
value and income of same, are extraordinary items that are not part of normal or
expected compensation for any purpose; and

(ii)    neither the Company, the Employer nor any Affiliate shall be liable for
any foreign exchange rate fluctuation between your local currency and the United
States Dollar that may affect the value of the Award or of any amounts due to
you pursuant to the vesting of the Award or the subsequent sale of any shares of
Common Stock acquired upon vesting.

12.    DATA PRIVACY AND DECLARATION OF CONSENT. If you would like to accept the
Award and participate in the Plan, you need to review the following information
about the processing of personal data by or on behalf of the Company, the
Employer and/or any Affiliate as described in this Notice and Agreement and any
other Award materials (the “Personal Data”) and declare your consent. As regards
the processing of your Personal Data in connection with the Plan and the
Agreement, the Company is the controller of your Personal Data.

(a)     Data Processing and Legal Basis. The Company collects, uses and
otherwise processes Personal Data about you for the purposes of allocating
shares of Common Stock and implementing, administering

 

5



--------------------------------------------------------------------------------

and managing the Plan. This Personal Data may include, without limitation, your
name, home address and telephone number, email address, date of birth, social
security insurance, passport number or other identification number, salary,
nationality, job title, any shares or directorships held in the Company, details
of all awards or any other entitlement to shares of stock awarded, canceled,
settled, vested, unvested or outstanding in your favor. The legal basis for the
processing of your Personal Data will be your consent.

(b)    Stock Plan Administration Service Providers. The Company transfers your
Personal Data, or parts thereof, to E*Trade Securities LLC (and its affiliated
companies), an independent service provider based in the United States which
assists the Company with the implementation, administration and management of
the Plan. In the future, the Company may select a different service provider and
share your Personal Data with such different service provider that serves the
Company in a similar manner. The Company’s service provider will open an account
for you to receive and trade shares of Common Stock acquired upon vesting of the
Award. You will be asked to agree on separate terms and data processing
practices with the service provider, which is a condition of your ability to
accept the Award and otherwise participate in the Plan.

(c)     International Data Transfers. The Company and, as of the date hereof,
any third parties assisting in the implementation, administration and management
of the Plan, such as the Company’s service providers, are based in the United
States. If you are located outside the United States, you understand and
acknowledge that your country has enacted data privacy laws that are different
from the laws of the United States. For example, the European Commission has
issued only a limited adequacy finding with respect to the United States that
applies solely if and to the extent that companies self-certify and remain
self-certified under the EU/U.S. Privacy Shield program. Otherwise, transfers of
personal data from the EU to the United States can be made on the basis of
Standard Contractual Clauses approved by the European Commission or other
appropriate safeguards permissible under the applicable law. If you are located
in the EU or EEA, the Company may receive, process and transfer your Personal
Data onward to third-party service providers solely on the basis of appropriate
data transfer agreements or other appropriate safeguards permissible under
applicable law. You can ask for a copy of the appropriate data processing
agreements underlying the transfer of your Personal Data by contacting your
local human resources representative.

(d)     Data Retention. The Company will use your Personal Data only as long as
is necessary to implement, administer and manage your participation in the Plan,
or to comply with legal or regulatory obligations, including under tax and
securities laws. In the latter case, the Company’s legal basis for the
processing of your Personal Data would be compliance with the relevant laws or
regulations or the pursuit by the Company of respective legitimate interests not
outweighed by your interests, rights or freedoms. When the Company no longer
needs your Personal Data for any of the above purposes, the Company will remove
it from its systems.

(e)     Voluntariness and Consequences of Denial/Withdrawal of Consent. Your
participation in the Plan and your grant of consent is purely voluntary. You may
deny or later withdraw your consent at any time, with future effect and for any
or no reason. If you deny or later withdraw your consent, the Company can no
longer grant Restricted Stock Units or other awards to you or administer or
maintain such awards and you would no longer be able to participate in the Plan.
This would, however, not affect your status or salary as an employee or your
career. You would merely forfeit the opportunities associated with the Plan.

(f)     Data Subject Rights. Data subject rights regarding the processing of
personal data vary depending on the applicable law. Depending on where you are
based and subject to the conditions set out in the applicable law, you may have,
without limitation, the rights to (i) inquire whether and what kind of Personal
Data the Company holds about you and how it is processed, and to access or
request copies of such Personal Data, (ii) request the correction or
supplementation of Personal Data about you that is inaccurate, incomplete or
out-of-date in light of the purposes underlying the processing, or (iii) obtain
the erasure of Personal Data no longer necessary for the purposes underlying the
processing, processed based on withdrawn consent, processed for legitimate
interests that, in the context of your objection, do not prove to be compelling,
or processed in non-compliance with applicable legal requirements. In addition,
you may, subject to the conditions set out in the applicable law and without
limitation, have the rights to (iv) request the Company to restrict the
processing of your Personal Data in certain situations where you feel its
processing is inappropriate, (v) object, in certain circumstances, to the
processing of Personal Data for legitimate interests, and (vi) request
portability of your Personal Data that you

 

6



--------------------------------------------------------------------------------

have actively or passively provided to the Company (which does not include data
derived or inferred from the collected data), where the processing of such
Personal Data is based on consent or your employment or service contract and is
carried out by automated means. In case of concerns, you may also have the right
to lodge a complaint with the competent local data protection authority. To
receive clarification of, or to exercise any of, your rights you may contact
your local human resources representative.

 

 

By signing this Notice and Agreement below or, in case this information is
presented to you electronically, by clicking the “Accept” or similar button
implemented into the relevant web page or platform, you declare, without
limitation, your consent to the data processing operations described in this
Notice and Agreement. You may withdraw your consent at any time with future
effect for any or no reason as described in Section 12(e) above.

 

13.    NOTICES. Any notices provided for in your Award or the Plan shall be
given in writing (including in electronic form) to each of the other parties
hereto and shall be deemed effectively given on the earlier of (i) the date of
personal delivery, including delivery by express courier, (ii) the date that
electronic notice is sent by you or Shareholder Services (as applicable), in the
case of notices provided by electronic means, or (iii) the date that is five
(5) days after deposit in the United States Post Office (whether or not actually
received by the addressee), by registered or certified mail with postage and
fees prepaid, addressed at the following addresses, or at such other address(es)
as a party may designate by ten (10) days’ advance written notice to each of the
other parties hereto:

 

COMPANY:    Synopsys, Inc.    Shareholder Services    690 East Middlefield Road
   Mountain View, CA 94043    United States of America PARTICIPANT:    Your
address as on file with the Company at the time notice is given

14.    HEADINGS. The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.

15.    AMENDMENT. This Agreement may be amended solely by the Company by a
writing (including an electronic writing) which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that no such amendment impairing your rights hereunder may be
made without your written consent. Without limiting the foregoing, the Company
reserves the right to change, by written notice (including via electronic
delivery) to you, the provisions of this Agreement in any way it may deem
necessary or advisable to carry out the purpose of the grant as a result of any
change in applicable laws or regulations or any future law, regulation, ruling,
or judicial decision, provided that any such change shall be applicable only to
rights relating to that portion of the Award which is then subject to
restrictions as provided herein.

16.    MISCELLANEOUS.

(a)    The rights and obligations of the Company under your Award shall be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company’s successors and assigns.

(b)    All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

(c)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

 

7



--------------------------------------------------------------------------------

(d)    You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.

(e)    This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(f)    The Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding your participation in the Plan,
or your acquisition or sale of the underlying shares of Common Stock. You are
hereby advised to consult with your own personal tax, legal and financial
advisors regarding your participation in the Plan before taking any action
related to the Plan.

(g)    If you have received this or any other document related to the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.

(h)    The Company reserves the right to impose other requirements on your
participation in the Plan, on the Award and on any shares of Common Stock
acquired under the Plan, to the extent the Company determines it is necessary or
advisable for legal or administrative purposes, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

17.    GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control; provided, however, that
Section 3 of this Agreement shall govern the timing of any distribution of
Common Stock under your Award. The Company shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Board shall be final and binding upon you, the
Company, and all other interested persons. No member of the Board shall be
personally liable for any action, determination, or interpretation made in good
faith with respect to the Plan or this Agreement.

18.    APPENDIX. Notwithstanding any provisions in this Agreement, the Award
shall be subject to the special terms and conditions set forth in the Appendix
to this Agreement for jurisdictions in which you are subject to the applicable
laws. Moreover, if you relocate to one of the countries included in the Appendix
or otherwise become subject to the laws of such jurisdiction, the special terms
and conditions for such country will apply to you, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative purposes. The Appendix constitutes part of
this Agreement.

19.    EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating benefits under any employee benefit
plan sponsored by the Company or any Affiliate.

20.    CHOICE OF LAW AND VENUE. The interpretation, performance and enforcement
of this Agreement shall be governed by the law of the state of Delaware without
regard to such state’s conflicts of laws rules. For purposes of litigating any
dispute that arises directly or indirectly from the relationship of the parties
evidenced by this Award or the Agreement, the parties hereby submit to and
consent to the sole and exclusive jurisdiction of the courts of the State of
California and agree that such litigation shall be conducted only in the courts
of Santa Clara County, California, or the federal courts for the United States
for the Northern District of California.

21.    SEVERABILITY. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any section of this Agreement
(or part of such a section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
section or part of a section to the fullest extent possible while remaining
lawful and valid.

 

8



--------------------------------------------------------------------------------

22.    OTHER DOCUMENTS. You hereby acknowledge receipt of, or the right to
receive, a document providing the information (such as public filings) required
by Rule 428(b)(1) promulgated under the Securities Act.

23.    ELECTRONIC DELIVERY AND ACCEPTANCE. The Company may, in its sole
discretion, decide to deliver any documents related to the Award granted
hereunder or to participation in the Plan (or future restricted stock units or
other Awards that may be granted under the Plan) by electronic means (including
by filing documents publicly with at www.sec.gov or any successor website
thereto) or to request your consent to participate in the Plan by electronic
means. You hereby consent to receive such documents by electronic delivery and,
if requested, agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company. Electronic delivery may include the delivery of a
link to a Company intranet or the internet site of a third party involved in
administering the Plan, the delivery of the document via e-mail or such other
delivery determined at the Company’s discretion. You acknowledge that you may
receive from the Company a paper copy of any documents delivered electronically
at no cost if you contact the Company by telephone, through a postal service or
electronic mail. You further acknowledge that you will be provided with a paper
copy of any documents delivered electronically if electronic delivery fails;
similarly, you understand that you must provide on request to the Company or any
designated third party a paper copy of any documents delivered electronically if
electronic delivery fails. Also, you understand that your consent may be revoked
or changed, including any change in the electronic mail address to which
documents are delivered (if you have provided an electronic mail address), at
any time by notifying the Company of such revised or revoked consent by
telephone, postal service or electronic mail.

24.    INSIDER TRADING RESTRICTIONS/MARKET ABUSE LAWS. You acknowledge that you
may be subject to insider trading restrictions and/or market abuse laws in
applicable jurisdictions, which may affect your ability to, directly or
indirectly, acquire or sell or attempt to sell the shares of Common Stock or
rights to shares acquired under the Plan during such times as you are considered
to have “inside information” regarding the Company (as defined by the laws in
the applicable jurisdiction). Any restrictions under these laws or regulations
are separate from and in addition to any restrictions that may be imposed under
the Company’s Insider Trading Policy. You acknowledge that it is your
responsibility to comply with any applicable restrictions, and you are advised
to speak to your personal advisor on this matter.

25.    FOREIGN ASSET/ACCOUNT REPORTING, EXCHANGE CONTROL AND TAX REQUIREMENTS.
You acknowledge that there may be certain foreign asset and/or account reporting
requirements and exchange controls which may affect your ability to acquire or
hold shares of Common Stock acquired under the Plan or cash received from
participating in the Plan (including from any dividends paid on shares of Common
Stock acquired under the Plan) in a brokerage or bank account outside your
country. You may be required to report such accounts, assets or transactions to
the tax or other authorities in your country. You also may be required to
repatriate sale proceeds or other funds received as a result of your
participation in the Plan to your country through a designated bank or broker
within a certain time after receipt. In addition, you may be subject to tax
payment and/or reporting obligations in connection with any income realized
under the Plan and/or from the sale of shares of Common Stock. You acknowledge
that it is your responsibility to be compliant with all such requirements, and
you are advised to consult your personal legal and tax advisors, as applicable,
to ensure your compliance.

* * * * *

Your signature below or online acceptance (where permitted) indicates that you
have read this Agreement (including any appendices hereto) and agree to be bound
by the terms and conditions of the Plan and this Agreement.

 

SYNOPSYS, INC.     PARTICIPANT By:  

                                                                           

    By:  

                                                                       

Title:  

 

    Name:  

 

Date:  

 

    Date:  

 

 

9